UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2010 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 000-53008 THERABIOGEN, INC. (Exact name of registrant as specified in its charter) NEVADA 98-0559606 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 120 Wall Street, Suite 2401 New York, NY (Address of principal executive offices) (Zip Code) 866-284-9561 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [x]Yes []No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (s. 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [x]Yes []No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ x ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). [] Yes[x]No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15 (d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. [] Yes[x]No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of January 14, 2011, we had 38,804,500 shares of common stock outstanding. INDEX Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Balance Sheets – at November 30, 2010 (unaudited) and February 28, 2010 1 Condensed Statements of Operations for the three and nine months ended November 30, 2010 and 2009 (unaudited) 2 Condensed Statement of Shareholders’ Equity for nine months ended November 30, 2010and 2009 (unaudited) 3 Condensed Statements of Cash Flows for the nine months ended November 30, 2010 and 2009 (unaudited) 4 Notes to the Condensed Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 14 PART II. OTHER INFORMATION Item 1. Legal Proceedings 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. (Removed and Reserved) 15 Item 5. Other Information 15 Item 6. Exhibits 15 Signatures 16 PART I. ITEM 1. FINANCIAL INFORMATION THERABIOGEN, INC. BALANCE SHEETS November 30, 2010 February 28, 2010 (unaudited) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable - Inventory Note and interest receivable-related party Other - current - Total current assets License, net of amortization of $232,000 and $162,000 Mineral rights Goodwill Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ $ Notes and interest payable-related parties Note payable - net of discount of $49,000 (2010) Total current liabilities Notes payable-related parties - Liability for unissued common stock - STOCKHOLDERS' EQUITY Common stock, $0.001 par value, 150,000,000 shares authorized 37,814,500and 32,927,500 outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to condensed financial statements. 1 THERABIOGEN, INC. CONDENSED STATEMENT OF OPERATIONS (unaudited) Three Months Ended Nine Months Ended November 30, November 30, Sales - net $ $ Costs and Expenses Cost of sales $ $ General and administrative Selling and marketing Total costs and expenses Operating loss ) Other expenses Interest - related party Interest -net - - Finance cost - - Total other expenses Net loss $ ) $ ) $ ) $ ) Net loss - per share $ ) $ ) $ ) $ ) Weighted average shares outstanding basic and dilutive See notes to condensed financial statements. 2 THERABIOGEN, INC. CONDENSED STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY (unaudited) Additional Total Common Stock Paid-in Accumulated Stockholders' Number Amount Capital Deficit Equity Balance - February 28, 2010 $ $ $ ) $ Issuance ofunitsof2 sharesof common stock and onewarrant - Common stock issued: Cash - Warrant exerice - - Consulting agreement 50 - Debt - Conversion of debt - Awards - Financing ) - ) Beneficial conversion feature - notes payable - - - Net loss for the period - - - ) ) Balance - November 30, 2010 $ $ $ ) $ See notes to condensed financial statements. 3 THERABIOGEN, INC. CONDENSED STATEMENTS OF CASH FLOWS (unaudited) Nine Months Ended November 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile to net loss to net cash used in operating activities Amortization of debt discount - Amortization of license costs Noncash compensation - Interest - Interest-net - related parties Changes in operating assets and liabilities Accounts receivable ) - Inventory ) ) Other current assets ) - Accounts payable and accrued expenses Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of license - ) Loan - ) Net cash used in investing activities - ) CASH FLOWS FROM FINANCING ACTIVITIES Net proceeds from issuance of common stock and units (including shares to be issued) Exercise of stock warrants - Proceeds from capital contribution - Proceeds from issuance of indebtedness - Proceeds from issuance of debt - related parties Repayment of indebtedness ) - Repayment of related party debt ) - Net cash provided by financing activities Net increase in cash Cash at beginning of period Cash at end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION Non-cash investing and financing activities Common stock issuedin connection with: extinguishment of indebtedness $ $
